 
INSWEB CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Amended and Restated December 22, 2008




1. Establishment and Purpose of Plan
 
1.1 Establishment.  The InsWeb Corporation Executive Retention and Severance
Plan (the “Plan”) was initially established effective June 14, 2004 (the
“Effective Date”) and is hereby amended and restated in its entirety by the
Compensation Committee of the Board of Directors of InsWeb Corporation,
effective December 22, 2008.
 
1.2 Purpose.  The Company draws upon the knowledge, experience and advice of its
Executive Officers and Key Employees in order to manage its business for the
benefit of the Company’s stockholders.  Due to the widespread awareness of the
possibility of mergers, acquisitions and other strategic alliances in the
Company’s industry, the topics of compensation and other employee benefits in
the event of a Change in Control or other circumstances that may result in
termination of employment are issues in competitive recruitment and retention
efforts.  The Committee recognizes that the possibility or pending occurrence of
a Change in Control could lead to uncertainty regarding the consequences of such
an event and could adversely affect the Company’s ability to attract, retain and
motivate present and future Executive Officers and Key Employees.  The Committee
has therefore determined that it is in the best interests of the Company and its
stockholders to provide for the continued dedication of its Executive Officers
and Key Employees notwithstanding the possibility or occurrence of a Change in
Control or other circumstances that may result in termination of employment by
establishing this Plan to provide Executive Officers and Key Employees with
enhanced financial security in the event of a Change in Control or termination
of employment.  The purpose of this Plan is to provide its Participants with
specified compensation and benefits in the event of a Change in Control or
termination of employment under circumstances specified herein.
 
2. Definitions and Construction
 
2.1 Definitions.  Whenever used in this Plan, the following terms shall have the
meanings set forth below:
 
(a) “Base Salary Rate” means, as applicable, either:
 
(1) with respect to a Participant’s Involuntary Termination, the Participant’s
monthly base salary rate in effect immediately prior to such termination of
employment (without giving effect to any reduction in the Participant’s base
salary rate constituting Good Reason); or
 
(2) with respect to a Participant’s Termination Upon a Change in Control, the
greater of (i) the Participant’s monthly base salary rate in effect immediately
prior to such termination of employment (without giving effect to any reduction
in the Participant’s base salary rate constituting Good Reason) or (ii) the
Participant’s monthly base salary rate in effect immediately prior to the
applicable Change in Control.
 
For this purpose, base salary does not include any bonuses, commissions, fringe
benefits, car allowances, other irregular payments or any other compensation
except base salary.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Cause” means the occurrence of any of the following, as determined in good
faith by a vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for such purpose:
 
(1) the Participant’s commission of any material act of fraud, embezzlement,
dishonesty, intentional falsification of any employment or other Company Group
records, or any criminal act which impairs Participant’s ability to perform his
or her duties with the Company Group; or
 
(2) the Participant’s willful misconduct, breach of fiduciary duty for personal
profit or material failure to abide by the Company’s code of conduct or other
policies (including, without limitation, policies relating to confidentiality
and reasonable workplace conduct); or
 
(3) the Participant’s unauthorized use or disclosure of confidential information
or trade secrets of any member of the Company Group; or
 
(4) the Participant’s conviction (including any plea of guilty or nolo
contendere) for a felony causing material harm to the reputation and standing of
any member of the Company Group.
 
(d) “Change in Control” means the occurrence of any of the following:
 
(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person) “beneficial ownership” (as defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of the Company
possessing more than forty percent (40%) of the total combined voting power of
the Company’s then-outstanding securities entitled to vote generally in the
election of directors;
 
(2) the Company is party to a merger, consolidation or similar corporation
transaction, or series of related transactions, which results in the holders of
the voting securities of the Company outstanding immediately prior to such
transaction(s) failing to retain immediately after such transaction(s) direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such transaction(s);
 
(3) the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction, or series of related transactions, having
similar effect (other than a sale or disposition to one or more subsidiaries of
the Company); or
 
(4) a change in the composition of the Board within any consecutive twelve-month
period as a result of which fewer than a majority of the directors are Incumbent
Directors;
 
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (1) or (2) of this Section in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.
 
(e) “Change in Control Period” means a period:
 
(1) commencing on the first to occur of (i) the date of the first public
announcement of a definitive agreement that would result in a Change in Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies) or (ii) the consummation of a Change in Control,
and
 
(2) ending on the first to occur of (i) the first public announcement by the
Company of the termination of such definitive agreement, provided that the
Company does not, within three (3) months thereafter, enter into a discussion
with the same party or parties that leads to any such definitive agreement or
(ii) the date occurring twenty-four (24) months following the date of the
consummation of such Change in Control.
 
(f) “COBRA” means the group health plan continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 and any applicable
regulations promulgated thereunder.
 
(g) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.
 
(h) “Committee” means the Compensation Committee of the Board.
 
(i) “Company” means InsWeb Corporation, a Delaware corporation, and, following a
Change in Control, a Successor that agrees to assume all of the rights and
obligations of the Company under this Plan or a Successor which otherwise
becomes bound by operation of law under this Plan.
 
(j) “Company Group” means the group consisting of the Company and each present
or future parent and subsidiary corporation or other business entity thereof.
 
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(l) “Executive Officer” means an individual appointed by the Board as an
executive officer of the Company subject to Section 16 of the Exchange Act and
serving in such capacity both upon becoming a Participant (unless then serving
as a Key Employee) and immediately prior to the first to occur of (1) a
condition constituting Good Reason with respect to such individual, (2) such
individual’s termination of employment with the Company Group or (3) the
consummation of a Change in Control.
 
(m) “Good Reason” means:
 
(1) The occurrence during a Change in Control Period of any of the following
conditions without the Participant’s informed written consent, which
condition(s) remain(s) in effect thirty (30) days after written notice to the
Company from the Participant of such condition(s), which written notice must be
delivered to the Company within thirty (30) days following the initial existence
of a condition constituting Good Reason:
 
(i) a material, adverse change in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility within the Company or an equivalent business unit of its
parent; or
 
(ii) a material, adverse change in the authority, duties or responsibilities of
the supervisor to whom the Participant is required to report, causing such
supervisor’s position to be of materially lesser rank or responsibility within
the Company or an equivalent business unit of its parent; or, if the Participant
reported directly to the Board at or following the time of becoming a
Participant, a requirement that the Participant report to a corporate officer or
other employee rather than directly to the Board or the board of directors of
the Company’s parent; or
 
(iii) a material decrease in the Participant’s base salary rate or a material
decrease in the Participant’s target bonus amount (subject to applicable
performance requirements with respect to the actual amount of bonus compensation
earned by the Participant); or
 
(iv) the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way); or
 
(v) following the consummation of a Change in Control, any material breach of
this Plan by the Company Group with respect to the Participant.
 
(2) The occurrence, other than during a Change in Control Period, of the
following condition without the Participant’s informed written consent, which
condition remains in effect thirty (30) days after written notice to the Company
from the Participant of such condition, which written notice must be delivered
to the Company within thirty (30) days following the initial existence of a
condition constituting Good Reason:  a material decrease in the Participant’s
base salary rate or a decrease in the Participant’s target bonus amount (subject
to applicable performance requirements with respect to the actual amount of
bonus compensation earned by the Participant), unless such decrease is
equivalent in amount and duration to decreases made concurrently for all other
employees of the Company Group with responsibilities, organizational level and
title comparable to those of the Participant.
 
The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Permanent Disability.  The Participant’s continued employment for a period not
exceeding ninety (90) days following the occurrence of any condition
constituting Good Reason shall not constitute consent to, or a waiver of rights
with respect to, such condition.  For the purposes of any determination
regarding the existence of Good Reason, any claim by the Participant that Good
Reason exists shall be presumed to be correct unless the Company establishes to
the Board that Good Reason does not exist, and the Board, acting in good faith,
affirms such determination by a vote of not less than two-thirds of its entire
membership (excluding the Participant if the Participant is a member of the
Board).
 
(n) “Incumbent Director” means a director who either (1) is a member of the
Board as of the Effective Date, or (2) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) who was not
elected or nominated in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
 
(o) “Involuntary Termination” means the occurrence of either of the following
events other than during a Change in Control Period:
 
(1) termination by the Company Group of the Participant’s employment for any
reason other than Cause; or
 
(2) the Participant’s resignation for Good Reason (as described in Section
2.1(m)(2)) from employment with the Company Group, provided that such
resignation occurs within ninety (90) days following the occurrence of the
condition constituting Good Reason;
 
provided, however, that Involuntary Termination shall not include any
termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Permanent Disability, or (iii) a result of
the Participant’s voluntary termination of employment other than for Good
Reason.
 
(p) “Key Employee” means an individual, other than an Executive Officer, who has
been designated by the Committee as eligible to participate in the Plan.
 
(q) “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member prior to a Change in Control,
including any such option which is assumed by, or for which a replacement option
is substituted by, the Successor or any other member of the Company Group in
connection with the Change in Control.
 
(r) “Participant” means (1) each Executive Officer and (2) each Key Employee
designated by the Committee to participate in the Plan, provided in either case
that such individual has executed a Participation Agreement.
 
(s) “Participation Agreement” means an Agreement to Participate in the InsWeb
Corporation Executive Retention and Severance Plan in the form attached hereto
as Exhibit A or in such other form as the Committee may approve from time to
time; provided, however, that, after a Participation Agreement has been entered
into between a Participant and the Company, it may be modified only by a
supplemental written agreement executed by both the Participant and the
Company.  The terms of such forms of Participation Agreement need not be
identical with respect to each Participant.  For example, a Participation
Agreement may limit the duration of a Participant’s participation in the Plan or
may modify the definition of “Change in Control” with respect to a Participant.
 
(t) “Permanent Disability” means a Participant’s incapacity due to bodily injury
or disease which (1) prevents the Participant from engaging in the full-time
performance of the Participant’s duties for a period of six (6) consecutive
months and (2) will, in the opinion of a qualified physician, be permanent and
continuous during the remainder of the Participant’s life.
 
(u) “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B-1 (“General Release of Claims [Age 40 and over]”) or Exhibit
B-2 (“General Release of Claims [Under age 40]”), whichever is applicable, with
any modifications thereto determined by legal counsel to the Company to be
necessary or advisable to comply with applicable law or to accomplish the intent
of Section 9 (Exclusive Remedy) hereof.
 
(v) “Restrictive Covenants Agreement” means an agreement between a Participant
and the Company substantially in the form attached hereto as Exhibit C
(“Restrictive Covenants Agreement [Executive Officer]”), or Exhibit D
(“Restrictive Covenants Agreement [Key Employee]”), whichever is applicable,
with any modifications thereto determined by legal counsel to the Company to be
necessary or advisable to comply with applicable law.
 
(w) “Section 409A” means Section 409A of the Code.
 
(x) “Section 409A Deferred Compensation” means compensation, benefits or
arrangements provided by the Plan or otherwise that constitute or would give
rise to deferred compensation subject to and not exempted from the requirements
of Section 409A.
 
(y) “Separation from Service” means a separation from service within the meaning
of Section 409A.
 
(z) “Specified Employee” means a specified employee within the meaning of
Section 409A.
 
(aa) “Severance Benefit Period” means (1) with respect to a Participant who is
an Executive Officer, a period of twelve (12) months and (2) with respect to a
Participant who is a Key Employee, a period of six (6) months or such longer
period as is approved by the Board and set forth in the Participation Agreement.
 
(bb) “Substitute Employment” means employment, regardless of the hours,
duration, duties, responsibilities or compensation related to the position.
 
(cc) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.
 
(dd) “Termination in the Absence of a Change in Control” means any termination
of the Participant’s employment with the Company Group which is not a
Termination Upon a Change in Control.
 
(ee) “Termination Upon a Change in Control” means the occurrence of any of the
following events:
 
(1) termination by the Company Group of the Participant’s employment for any
reason other than Cause during a Change in Control Period; or
 
(2) the Participant’s resignation for Good Reason from employment with the
Company Group during a Change in Control Period, provided that such resignation
occurs within ninety (90) days following the occurrence of the condition
constituting Good Reason;
 
provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Permanent Disability, or (iii) a result of
the Participant’s voluntary termination of employment other than for Good
Reason.
 
2.2 Construction.  The Company intends that all payments and benefits provided
by this Plan be exempt from or comply with all applicable requirements of
Section 409A, and any ambiguities in the Plan shall be construed in a manner
consistent with such intent.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
3. Eligibility and Participation
 
Each Executive Officer shall be eligible to become a Participant in the
Plan.  The Committee shall designate those Key Employees who shall be eligible
to become Participants in the Plan.  To become a Participant, an Executive
Officer or eligible Key Employee must execute a Participation Agreement.
 
4. Termination in the Absence of a Change in Control.
 
In the event of a Participant’s Termination in the Absence of a Change in
Control, the Participant shall be entitled to receive the applicable
compensation and benefits described in this Section 4.
 
4.1 Involuntary Termination.  If the Participant’s Termination in the Absence of
a Change in Control constitutes an Involuntary Termination, the Participant
shall be entitled to receive:
 
(a) Accrued Obligations.
 
(1) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment, which shall be paid at the
time required by applicable law or pursuant to the terms and conditions of the
plans or agreements providing for such payments;
 
(2) bonuses earned prior to the date of the Participant’s termination of
employment, which shall be paid at the time required by the applicable bonus
plan or agreement or otherwise at the same time bonuses are paid to other
employees of the Company; provided that, for bonuses that are based on
achievement of periodic financial or operating targets, no bonus or partial
bonus shall be earned for the applicable bonus period in which the Involuntary
Termination occurs;
 
(3) reimbursement within ten (10) business days of submission of proper expense
reports, such submission to be made within thirty (30) days following the
Participant’s termination of employment, of all business expenses reasonably and
necessarily incurred by the Participant in connection with the business of the
Company Group prior to his or her termination of employment in accordance with
the Company Group’s business expense policy; and
 
(4) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, Option or other stock-based compensation plan or
agreement, health benefits plan or other Company Group benefit plan to which the
Participant may be entitled pursuant to the terms of such plans or agreements
 
(b) Severance Benefits.  Provided that, on or before the sixtieth (60th) day
following the date of the Participant’s Involuntary Termination, the Participant
both (i) executes the form of Release applicable to such Participant at or
following the time of the Participant’s Involuntary Termination and such Release
becomes effective in accordance with its terms on or before such sixtieth (60th)
day and (ii) executes the Restrictive Covenants Agreement applicable to such
Participant, the Participant shall be entitled to receive the following
severance payments and benefits:
 
(1) Cash Severance Payments.  The Participant shall be entitled to receive an
amount equal to the Participant’s Base Salary Rate multiplied by the number of
months in the Severance Benefit Period applicable to the Participant.  Subject
to Section 7.2, such amount shall be apportioned and paid (less applicable tax
withholding) in approximately equal installments commencing on the first regular
payday of the Company following the sixtieth (60th) day following the date of
the Participant’s Involuntary Termination and continuing on each successive
regular payday during the remainder of the Severance Benefit Period applicable
to the Participant.  If the Participant obtains Substitute Employment prior to
the end of the Severance Benefit Period, each remaining monthly Cash Severance
Payment will be reduced by one-twelfth (1/12) of the aggregate cash compensation
payable by the new employer during the first twelve months of his/her Substitute
Employment.
 
(2) Health Benefits.  Subject to Section 7.2, for the period commencing
immediately following the Participant’s termination of employment and continuing
for the duration of the Severance Benefit Period applicable to the Participant,
the Company shall arrange to provide the Participant and his or her dependents
with health benefits (including medical and dental) substantially similar to
those provided to the Participant and his or her dependents immediately prior to
the date of such termination of employment.  Such benefits shall be provided to
the Participant at the same premium cost to the Participant and at the same
coverage level as in effect as of the Participant’s termination of employment;
provided, however, that the Participant shall be subject to any change in the
premium cost and/or level of coverage applicable generally to all employees
holding the position or comparable position with the Company Group which the
Participant held immediately prior to termination of employment.  The Company
may satisfy its obligation to provide a continuation of health benefits by
paying that portion of the Participant’s premiums required under COBRA that
exceed the amount of premiums that the Participant would have been required to
pay for continuing coverage had he or she continued in employment.  If the
Company is not reasonably able to continue such coverage under the Company’s
health benefit plans, the Company shall provide substantially equivalent
coverage under other sources or will reimburse (without a tax gross-up) the
Participant for premiums (in excess of the Participant’s premium cost described
above) incurred by the Participant to obtain his or her own such coverage.  If
the Participant and/or the Participant’s dependents become eligible to receive
such coverage under another employer’s health benefit plans during the
applicable Severance Benefit Period, including in connection with a Substitute
Employment, the Participant shall report such eligibility to the Company, and
the Company’s obligations regarding Health Benefits under this subsection shall
cease.  For the balance of any period in excess of the applicable Severance
Benefit Period during which the Participant is entitled to continuation coverage
under COBRA, the Participant shall be entitled to maintain coverage for himself
or herself and the Participant’s eligible dependents at the Participant’s own
expense.
 
(c) Forfeiture of Benefits.  If the Release or the Restrictive Covenants
Agreement which are conditions to the Participant’s rights to payments and
benefits pursuant to this Section 4.1(b) do not become effective on or before
the sixtieth (60th) day following the date of the Participant’s termination of
employment, then the Company shall have the right to: (i) terminate any further
provision of such severance benefits pursuant to this Plan, and (ii) seek
reimbursement from the Participant for all such severance benefits previously
provided to the Participant pursuant to this Plan.
 
(d) Effect of Breach of Restrictive Covenants Agreement.  If the Board, acting
in good faith, determines by a vote of not less than two-thirds of its entire
membership, that any action or failure to act by a Participant constitutes a
material breach of the Restrictive Covenants Agreement executed by such
Participant, the Company may, in its sole discretion, terminate any further
provision of severance payments and benefits under Section 4.1(b) and require
the Participant to promptly repay to the Company any severance payments or
benefits under Section 4.1(b) provided to the Participant following the date of
such material breach.  The Company shall be entitled, at its sole discretion, to
set off any amounts that the Participant is required to repay to the Company
pursuant to this Section 4.1(c) against any amount owed to the Participant by
the Company, including any amount owed to the Participant pursuant to
Section 4.1(a).
 
4.2 Other Termination.  If the Participant’s Termination in the Absence of a
Change in Control results from any reason other than Involuntary Termination,
the Participant shall be entitled to receive:
 
(a) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment, which shall be paid at the
time required by applicable law or pursuant to the terms and conditions of the
plans or agreements providing for such payments;
 
(b) bonuses earned prior to the date of the Participant’s termination of
employment, which shall be paid at the time required by the applicable bonus
plan or agreement or otherwise at the same time bonuses are paid to other
employees of the Company; provided that, for bonuses that are based on
achievement of periodic financial or operating targets, no bonus or partial
bonus shall be earned for the applicable bonus period in which the termination
of employment occurs;
 
(c) reimbursement within ten (10) business days of submission of proper expense
reports, such submission to be made within thirty (30) days following the
Participant’s termination of employment, of all business expenses reasonably and
necessarily incurred by the Participant in connection with the business of the
Company Group prior to his or her termination of employment in accordance with
the Company Group’s business expense policy; and
 
(d) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, Option  or other stock-based compensation plan or
agreement, health benefits plan or other Company Group benefit plan to which the
Participant may be entitled pursuant to the terms of such plans or agreements.
 
5. Treatment of Options Upon a Change in Control
 
Notwithstanding any provision to the contrary contained in any plan or agreement
evidencing an Option held by a Participant, in the event of a Change in Control
in which the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
does not assume the Company’s rights and obligations under the then-outstanding
Options held by the Participant or substitute for such Options substantially
equivalent options for the Acquiror’s stock, then the vesting and exercisability
of each such Option shall be accelerated in full effective as of the date ten
(10) days prior to but conditioned upon the consummation of the Change in
Control, provided that, except as otherwise set forth in Section 6 below, the
Participant remains an employee or other service provider with the Company Group
immediately prior to the Change in Control.
 
6. Termination Upon a Change in Control
 
In the event of a Participant’s Termination Upon a Change in Control, the
Participant shall be entitled to receive the compensation and benefits described
in this Section 6, provided that if the date of the Participant’s termination of
employment occurs prior to the consummation of the applicable Change in Control,
then (i) the Participant’s termination of employment shall be treated initially
as an Involuntary Termination, and the Participant shall be entitled to receive
the compensation and benefits determined in accordance with Section 4.1, subject
to satisfaction of the conditions set forth in such Section; and (ii) upon the
consummation of such Change in Control, if at all, the Participant shall cease
to receive compensation and benefits determined in accordance with Section 4.1
and shall instead be entitled to receive the compensation and benefits described
in this Section 6 (with the date of the consummation of the Change of Control
being treated as the date of termination of employment for the purpose of
determining the time at which additional payments due pursuant to this Section 6
must be made), against which shall be credited the compensation and benefits
previously provided in accordance with Section 4.1.
 
6.1 Accrued Obligations.  The Participant shall be entitled to receive:
 
(a) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment, which shall be paid at the
time required by applicable law or pursuant to the terms and conditions of the
plans or agreements providing for such payments;
 
(b) bonuses earned prior to the date of the Participant’s termination of
employment, which shall be paid at the time required by the applicable bonus
plan or agreement or otherwise at the same time bonuses are paid to other
employees of the Company; provided that, for bonuses that are based on
achievement of periodic financial or operating targets, no bonus or partial
bonus shall be earned for the applicable bonus period in which the Termination
Upon a Change in Control occurs; and provided further that any bonus based upon
the consummation of a Change in Control shall be deemed earned in accordance
with the terms of such bonus regardless of whether the Participant’s Termination
Upon a Change in Control occurs before or after the consummation of the Change
in Control;
 
(c) reimbursement within ten (10) business days of submission of proper expense
reports, such submission to be made within thirty (30) days following the
Participant’s termination of employment, of all business expenses reasonably and
necessarily incurred by the Participant in connection with the business of the
Company Group prior to his or her termination of employment in accordance with
the Company Group’s business expense policy; and
 
(d) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, stock-based compensation plan or agreement (other
than any such plan or agreement pertaining to Options, or other stock-based
compensation whose treatment is prescribed by Section 6.2(e) below), health
benefits plan or other Company Group benefit plan to which the Participant may
be entitled pursuant to the terms of such plans or agreements.
 
6.2 Severance Benefits.  Provided that, on or before the sixtieth (60th) day
following the date of the Participant’s Termination Upon a Change in Control,
the Participant both (i) executes the form of Release applicable to such
Participant at or following the time of the Participant’s Termination Upon a
Change in Control and such Release becomes effective in accordance with its
terms on or before such sixtieth (60th) day and (ii) executes the Restrictive
Covenants Agreement applicable to such Participant, the Participant shall be
entitled to receive the following severance payments and benefits:
 
(a) Cash Severance Payment.  The Participant shall be entitled to receive an
amount equal to the Participant’s Base Salary Rate multiplied by the number of
months in the Severance Benefit Period applicable to the Participant.  Subject
to Section 7.2, such amount shall be apportioned and paid (less applicable tax
withholding) in approximately equal installments commencing on the first regular
payday of the Company following the sixtieth (60th) day following the date of
the Participant’s Termination Upon a Change in Control and continuing on each
successive regular payday during the remainder of the Severance Benefit Period
applicable to the Participant.  If the Participant obtains Substitute Employment
prior to the end of the Severance Benefit Period, each remaining monthly Cash
Severance Payment will be reduced by one-twelfth (1/12) of the aggregate cash
compensation payable by the new employer during the first twelve months of
his/her Substitute Employment.
 
(b) Health, Life Insurance and Long-Term Disability Benefits.  Subject to
Section 7.2, for the period commencing immediately following the Participant’s
termination of employment and continuing for the duration of the Severance
Benefit Period applicable to the Participant, the Company shall arrange to
provide the Participant and his or her dependents with health (including medical
and dental), life insurance and long-term disability benefits substantially
similar to those provided to the Participant and his or her dependents
immediately prior to the date of such termination of employment (without giving
effect to any reduction in such benefits constituting Good Reason).  Such
benefits shall be provided to the Participant at the same premium cost to the
Participant and at the same coverage level as in effect as of the Participant’s
termination of employment (without giving effect to any reduction in such
benefits constituting Good Reason); provided, however, that the Participant
shall be subject to any change in the premium cost and/or level of coverage
applicable generally to all employees holding the position or comparable
position with the Company which the Participant held immediately prior to the
Change in Control.  The Company may satisfy its obligation to provide a
continuation of health benefits by paying that portion of the Participant’s
premiums required under COBRA that exceed the amount of premiums that the
Participant would have been required to pay for continuing coverage had he or
she continued in employment.  If the Company is not reasonably able to continue
health, life insurance and/or long-term disability benefits coverage under the
Company’s benefit plans, the Company shall provide substantially equivalent
coverage under other sources or will reimburse (without a tax gross-up) the
Participant for premiums (in excess of the Participant’s premium cost described
above) incurred by the Participant to obtain his or her own such coverage.  If
the Participant and/or the Participant’s dependents become eligible to receive
any such coverage under another employer’s benefit plans during the applicable
Severance Benefit Period, including in connection with a Substitute Employment,
the Participant shall report such eligibility to the Company, and the Company’s
obligations regarding benefits under this subsection shall cease.  For the
balance of any period in excess of the applicable Severance Benefit Period
during which the Participant is entitled to continuation coverage under COBRA,
the Participant shall be entitled to maintain coverage for himself or herself
and the Participant’s eligible dependents at the Participant’s own expense.
 
(c) Acceleration of Vesting of Options and Other Stock-Based
Compensation.  Notwithstanding any provision to the contrary contained in any
agreement evidencing an Option or other stock-based compensation award granted
to a Participant, the vesting and/or exercisability of each of the Participant’s
outstanding Options and other stock-based compensation awards shall be
accelerated in full effective as of the date of the Participant’s termination of
employment so that each such Option and other stock-based compensation award
held by the Participant shall be immediately exercisable and/or fully vested as
of such date; provided, however, that such acceleration of vesting and/or
exercisability shall not apply to any stock-based compensation award where such
acceleration would result in plan disqualification or would otherwise be
contrary to applicable law (e.g., an employee stock purchase plan intended to
qualify under Section 423 of the Code).
 
(d) Relocation Reimbursement.  A Participant who has been employed by the
Company less than twelve (12) months prior to the commencement of the Change in
Control Period applicable to such individual, whose Termination Upon a Change in
Control occurs no later than twelve (12) months after the consummation of the
Change in Control and who relocated his primary residence more than fifty (50)
miles to accommodate his or her employment with the Company shall, subject to
Section 7.2, be entitled to reimbursement for reasonable expenses incurred in
connection with relocating the Participant’s primary residence following the
termination of employment, up to a maximum of $25,000.
 
(e) Forfeiture of Benefits.  If the Release or the Restrictive Covenants
Agreement which are conditions to the Participant’s rights to payments and
benefits pursuant to this Section 6.2 do not become effective on or before the
sixtieth (60th) day following the date of the Participant’s termination of
employment, then the Company shall have the right to: (i) terminate any further
provision of such severance benefits pursuant to this Plan, (ii) seek
reimbursement from the Participant for all such severance benefits previously
provided to the Participant pursuant to this Plan, (iii) recover from the
Participant all shares of the Company’s stock owned by the Participant (or the
proceeds therefrom, reduced by any exercise or purchase price paid to acquire
such shares) the vesting of which was accelerated pursuant to this Plan, and
(iv) to immediately cancel all Options and other stock-based compensation awards
the vesting of which was accelerated pursuant to this Plan.
 
6.3 Effect of Breach of Restrictive Covenants Agreement.  If the Board, acting
in good faith, determines by a vote of not less than two-thirds of its entire
membership, that any action or failure to act by a Participant constitutes a
material breach of the Restrictive Covenants Agreement executed by such
Participant, the Company may, in its sole discretion, terminate any further
provision of severance payments and benefits under Section 6.2 and require the
Participant to promptly repay to the Company any severance payments or benefits
under Section 6.2 provided to the Participant following the date of such
material breach.  The Company shall be entitled, at its sole discretion, to set
off any amounts that the Participant is required to repay to the Company
pursuant to this Section 6.3 against any amount owed to the Participant by the
Company, including any amount owed to the Participant pursuant to Section 6.1.
 
6.4 Indemnification; Insurance.
 
(a) In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“Prior Indemnity Agreement”), from and after the date of the Participant’s
Termination Upon a Change in Control, the Company shall indemnify and hold
harmless the Participant against any costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages or liabilities incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law.  In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.
 
(b) For a period of six (6) years from and after the date of the Participant’s
Termination Upon a Change in Control, the Company shall maintain a policy of
directors’ and officers’ liability insurance for the benefit of such Participant
which provides him or her with coverage no less favorable than that provided for
the Company’s continuing officers and directors.
 
7. Certain Federal Tax Considerations
 
7.1 Federal Excise Tax under Section 4999 of the Code.
 
(a) Additional Payment.  In the event that any payment or benefit received or to
be received by a Participant pursuant to this Plan or otherwise payable to the
Participant (collectively, the “Payments”) would subject the Participant to any
excise tax pursuant to Section 4999 of the Code, or any similar or successor
provision (the “Excise Tax”), due to the characterization of the Payments as
“excess parachute payments” under Section 280G of the Code or any similar or
successor provision (“Section 280G”), then, notwithstanding the other provisions
of this Plan, the Participant shall be paid all of the Payments, and, in
addition, shall be entitled to receive an additional payment (the “Gross-Up
Payment”) such that the net amount retained by the Participant from the Payments
and the Gross-Up Payment, after deduction of (a) any Excise Tax on the Payments,
(b) any federal, state and local income or employment tax and Excise Tax on the
Gross-Up Payment and (c) any interest, penalties or additions to tax payable by
the Participant with respect thereto, shall be equal to the Payments.  The
Gross-Up Payment, if any, shall be paid by the Company within ninety (90) days
following the date on which the Participant remits the Excise Tax to the taxing
authority.
 
(b) Determination of Amounts.
 
(1) Determination by Accountants.  All computations and determinations called
for by this Section 7.1 shall be promptly determined and reported in writing to
the Company and the Participant by independent public accountants selected by
the Company and reasonably acceptable to the Participant (the “Accountants”),
and all such computations and determinations shall be conclusive and binding
upon the Participant and the Company.  For the purposes of such determinations,
the Accountants may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code.  The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determinations.  The Company shall bear all fees and expenses charged by the
Accountants in connection with such services.
 
(2) Determination of Excise Tax.  For purposes of determining whether any of the
Payments will be subject to the Excise Tax and the amount of such Excise Tax:
 
(i) Any payments or benefits received or to be received by the Participant in
connection with transactions contemplated by a Change in Control event or the
Participant’s termination of employment (whether pursuant to the terms of this
Plan or any other plan, arrangement or agreement with the Company), shall be
treated as “parachute payments” within the meaning of Section 280G, and all
“excess parachute payments” within the meaning of Section 280G shall be treated
as subject to the Excise Tax, unless in the opinion of the Accountants such
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section 280G
in excess of the base amount within the meaning of Section 280G, or are
otherwise not subject to the Excise Tax.
 
(ii) The amount of the Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (i) the total amount of the Payments or
(ii) the amount of the excess parachute payments within the meaning of
Section 280G (after applying Section 7.1(b)(2)(i) above).
 
(iii) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G.
 
(c) Notice and Contest of Claim.
 
(1) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than sixty (60) calendar days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Participant shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which the Participant gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim;
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to the
Participant;
 
(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.
 
(2) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Participant
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Participant to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Participant on an interest-free basis, and shall indemnify and
hold the Participant harmless, on an after-tax basis, from any Excise Tax or
other tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and provided, further, that if the Participant is required to
extend the statute of limitations to enable the Company to contest such claim,
the Participant may limit this extension solely to such contested amount.  The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Participant shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.  In addition, no
position may be taken nor any final resolution be agreed to by the Company
without the Participant’s consent if such position or resolution could
reasonably be expected to adversely affect the Participant (including any other
tax position of the Participant unrelated to the matters covered hereby).
 
(3) Except for amounts to be advanced by the Company in accordance with this
Section 7.1(c), all payments required to be made by the Company to the
Participant pursuant to this Section 7.1(c) shall be made prior to the end of
the Participant’s taxable year following the Participant’s taxable year in which
the taxes which are the subject of the claim are remitted by the Participant to
the taxing authority, or where no taxes are required to be remitted, the end of
the Participant’s taxable year following the Participant’s taxable year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation.
 
(d) Adjustments with Respect to Gross-Up Payment.
 
(1) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder, the Participant shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Participant to the extent that such repayment
results in a reduction in Excise Tax and/or a federal, state or local income or
employment tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code.
 
(2) In the event that the Excise Tax is subsequently determined to exceed the
amount taken into account hereunder (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions to tax payable by the
Participant with respect to such excess) within ninety (90) days following the
date on which the Participant remits such additional Excise Tax.
 
7.2 Compliance with Section 409A.  Notwithstanding any other provision of the
Plan to the contrary, the provision, time and manner of payment or distribution
of all compensation and benefits provided by the Plan that constitute Section
409A Deferred Compensation shall be subject to, limited by and construed in
accordance with the requirements of Section 409A, including but not limited to
the following:
 
(a) Installment Payments Treated as Series of Separate Payments.  It is the
intent of this Plan that any right of a Participant to receive installment
payments hereunder shall, for purposes of Section 409A, be treated as a right to
a series of separate payments.
 
(b) Separation from Service.  Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to the Plan as a
result of the Participant’s termination of employment shall be paid or provided
only at or following the time that the Participant has experienced a Separation
from Service.
 
(c) Six-Month Delay Applicable to Specified Employees.  Payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to the Plan upon or following and due to the Separation from Service of a
Participant who is a Specified Employee shall be paid or provided only upon the
later of (1) the date that is six (6) months and one (1) day after the date of
such Separation from Service or, if earlier, the date of death of the
Participant (in either case, the “Delayed Payment Date”), or (2) the date or
dates on which such Section 409A Deferred Compensation would otherwise be paid
or provided in accordance with the Plan.  All such amounts that would, but for
this Section, become payable prior to the Delayed Payment Date shall be
accumulated and paid on the Delayed Payment Date.
 
(d) Limitation on Health, Life Insurance Benefits and Long-Term Disability
Benefits.  To the extent that all or any portion of the Company’s payment or
reimbursement to the Participant for the cost of the Company’s obligation to
provide health benefits pursuant to Section 4.1 or health insurance, life
insurance and long-term disability benefits pursuant to Section 6.2 (in either
case, the “Company-Provided Benefits”) would exceed an amount for which, or
continue for a period of time in excess of which, such Company Provided Benefits
would qualify for an exemption from treatment as Section 409A Deferred
Compensation, the Company shall, for the duration of the applicable Severance
Benefit Period, pay or reimburse the Participant for the Company-Provided
Benefits in an amount not to exceed $150,000 per calendar year or any portion
thereof included in the applicable Severance Benefit Period.  The amount of
Company-Provided Benefits furnished in any taxable year of the Participant shall
not affect the amount of Company-Provided Benefits furnished in any other
taxable year of the Participant.  Any right of a Participant to Company-Provided
Benefits shall not be subject to liquidation or exchange for another
benefit.  Any reimbursement for Company-Provided Benefits to which a Participant
is entitled shall be paid no later than the last day of the Participant’s
taxable year following the taxable year in which the Participant’s expense for
such Company-Provided Benefits was incurred.
 
(e) Payment Upon a Change in Control.  Notwithstanding any provision of the Plan
to the contrary, to the extent that any amount constituting Section 409A
Deferred Compensation would become payable under this Plan solely by reason of a
Change in Control, such amount shall become payable only if the event
constituting a Change in Control would also constitute a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Section 409A.
 
8. Conflict in Benefits; Noncumulation of Benefits
 
8.1 Effect of Plan.  The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan, Subject to Section 8.2, and shall be the exclusive
agreement for the determination of any payments and benefits due to the
Participant upon the events described in Sections 4, 5, 6 and 7.
 
8.2 Noncumulation of Benefits.  Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 8.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5, 6 and 7 pursuant to (a) the Plan, (b) any
agreement between the Participant and the Company or (c) any other plan,
practice or statutory obligation of the Company, shall not exceed the amount of
payments and benefits provided by this Plan upon such events (plus any payments
and benefits provided pursuant to a Prior Indemnity Agreement, as described in
Section 6.4(a)), and the aggregate amounts payable under this Plan shall be
reduced to the extent of any excess (but not below zero).
 
9. Exclusive Remedy
 
The payments and benefits provided by Section 4 and Sections 6 and 7 (plus any
payments and benefits provided pursuant to a Prior Indemnity Agreement, as
described in Section 6.4(a)), if applicable, shall constitute the Participant’s
sole and exclusive remedy for any alleged injury or other damages arising out of
the cessation of the employment relationship between the Participant and the
Company in the event of the Participant’s Termination in the Absence of a Change
in Control or the Participant’s Termination Upon a Change in Control,
respectively.  The Participant shall be entitled to no other compensation,
benefits, or other payments from the Company Group as a result of (a) the
Participant’s Termination in the Absence of a Change in Control with respect to
which the payments and benefits described in Section 4, if applicable, have been
provided to the Participant, or (b) the Participant’s Termination Upon a Change
in Control with respect to which the payments and benefits described in
Section 6 and Section 7 (plus any payments and benefits provided pursuant to a
Prior Indemnity Agreement), if applicable, have been provided to the
Participant, except as expressly set forth in this Plan or, subject to the
provisions of Section 8.2, in a duly executed employment agreement between
Company and the Participant.
 
10. Proprietary and Confidential Information
 
The Participant agrees to continue at all times, during the Participant’s
employment with the Company Group and following the termination thereof, to
abide by the terms and conditions of the confidentiality and/or proprietary
rights agreement between the Participant and the Company or any other member of
the Company Group.
 
11. No Contract of Employment
 
Neither the establishment of the Plan, nor any amendment thereto, nor the
payment or provision of any benefits shall be construed as giving any person the
right to be retained by the Company, a Successor or any other member of the
Company Group.  Except as otherwise established in an employment agreement
between the Company and a Participant, the employment relationship between the
Participant and the Company is an “at-will” relationship.  Accordingly, either
the Participant or the Company may terminate the relationship at any time, with
or without cause, and with or without notice except as otherwise provided by
Section 15.  In addition, nothing in this Plan shall in any manner obligate any
Successor or other member of the Company Group to offer employment to any
Participant or to continue the employment of any Participant which it does hire
for any specific duration of time.
 
12. Claims for Benefits
 
12.1 ERISA Plan.  This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group.
 
12.2 Application for Benefits.  All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the Company’s Vice President,
Human Resources (the “Claims Administrator”), with a copy to the Company’s
General Counsel.  Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary.  The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.
 
12.3 Appeal of Denial of Claim.
 
(a) If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission.  The notice shall be written in a manner calculated to be
understood by the claimant and shall include:
 
(1) The specific reason or reasons for the denial;
 
(2) Specific references to the Plan provisions on which the denial is based;
 
(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(4) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.
 
(b) If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period.  In no event shall such extension exceed ninety (90) days.
 
(c) If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “Appeals Administrator”)
within sixty (60) days of the receipt of written notice of the denial.  In
pursuing such appeal the applicant or his duly authorized representative:
 
(1) may request in writing that the Appeals Administrator review the denial;
 
(2) may review pertinent documents; and
 
(3) may submit issues and comments in writing.
 
(d) The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review.  If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty (60) day period.  The decision on review shall be made in writing, shall
be written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:
 
(1) The specific reason or reasons for the denial;
 
(2) Specific references to the Plan provisions on which the denial is based;
 
(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(4) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.
 
13. Dispute Resolution
 
In the event of any dispute or claim relating to or arising out of this Plan
that is not resolved in accordance with procedure described in Section 12, the
Company and the Participant, each by executing a Participation Agreement, agree
that all such disputes or claims shall be resolved by means of binding
arbitration in Sacramento County, California before a sole arbitrator, in
accordance with the laws of the State of California for agreements made in that
State or as otherwise required by ERISA.  Any arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment
on the award may be entered in any court having jurisdiction.  The prevailing
party shall be entitled to recover from the losing party its attorneys’ fees and
costs incurred in any action brought to enforce any right arising out of this
Plan.
 
14. Successors and Assigns
 
14.1 Successors of the Company.  The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.
 
14.2 Acknowledgment by Company.  If, after a Change in Control, the Company
fails to reasonably confirm in writing that it has performed the obligation
described in Section 14.1 within twenty (20) days after a written request for
such confirmation is delivered by the Participant to the Company in the manner
provided by Section 15.1, such failure shall be a material breach of this Plan
and shall entitle the Participant to resign for Good Reason and to receive the
benefits provided under this Plan in the event of Termination Upon a Change in
Control.
 
14.3 Heirs and Representatives of Participant.  This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries.  If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.
 
15. Notices
 
15.1 General.  For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:
 
(a) if to the Company:
 
InsWeb Corporation
11290 Pyrites Way
Suite 200
Gold River, CA 95670
Attention: General Counsel


(b) if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.
 
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.
 
15.2 Notice of Termination.  Any termination by the Company of the Participant’s
employment or any resignation of employment by the Participant shall be
communicated by a notice of termination or resignation to the other party hereto
given in accordance with Section 15.1.  Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.
 
16. Termination and Amendment of Plan
 
The Plan and/or any Participation Agreement executed by a Participant may not be
terminated with respect to such Participant without the written consent of the
Participant and the approval of the Board or the Committee.  The Plan and/or any
Participation Agreement executed by a Participant may be modified, amended or
superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Board or the
Committee.  Notwithstanding any other provision of the Plan to the contrary, the
Committee may, in its sole and absolute discretion and without the consent of
any Participant, amend the Plan or any Participation Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Participation Agreement to any present or future
law relating to plans of this or similar nature (including, but not limited to,
Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder.
 
17. Miscellaneous Provisions
 
17.1 Administration.  The Plan shall be administered by the Committee.  The
Committee shall have the exclusive discretion and authority to establish rules,
forms and procedures for the administration of the Plan, to construe and
interpret the Plan, and to decide all questions of fact, interpretation,
definition, computation or administration arising in connection with the Plan,
including, but not limited to, eligibility to participate in the Plan and the
type and amount of benefits paid under the Plan.  The rules, interpretations and
other actions of the Committee shall be binding and conclusive on all persons.
 
17.2 Unfunded Obligation.  Any amounts payable to Participants pursuant to the
Plan are unfunded obligations.  The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations.  The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder.  Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.
 
17.3 No Duty to Mitigate; Obligations of Company.  A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, but any such
payment or benefit shall be reduced by any compensation or benefits that the
Participant may receive from employment by another employer in accordance with
the terms of this Plan.  Except as otherwise provided by this Plan, the
obligations of the Company to make payments to the Participant and to make the
arrangements provided for herein are absolute and unconditional and may not be
reduced by any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Participant or any third party at any time.
 
17.4 No Representations.  By executing a Participation Agreement, the
Participant acknowledges that in becoming a Participant in the Plan, the
Participant is not relying and has not relied on any promise, representation or
statement made by or on behalf of the Company which is not set forth in this
Plan.
 
17.5 Waiver.  No waiver by the Participant or the Company of any breach of, or
of any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
17.6 Choice of Law.  The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions.
 
17.7 Validity.  The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
 
17.8 Benefits Not Assignable.  Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective.  No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.
 
17.9 Tax Withholding.  All payments made pursuant to this Plan will be subject
to withholding of applicable income and employment taxes.
 
17.10 Consultation with Legal and Financial Advisors.  By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.
 
17.11 Further Assurances.  From time to time, at the Company’s request and
without further consideration, the Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan and the Participant’s
Participation Agreement, Release and Restrictive Covenants Agreement, and to
provide adequate assurance of the Participant’s due performance thereunder.
 
18. Agreement
 
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan.  This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.
 
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Board on June 14, 2004 and was amended
and restated in the form set forth above on December 22, 2008.
 


 
/s/   L. Eric Loewe
 
___________________________
 


 


WEST\20842283.6                                                                  
342667-900000
 
 

 


EXHIBIT A










FORM OF


AGREEMENT TO PARTICIPATE IN THE


INSWEB CORPORATION


EXECUTIVE RETENTION AND SEVERANCE PLAN






WEST\20842283.6
342667-900000
 
 

 


AGREEMENT TO PARTICIPATE IN THE
INSWEB CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Adopted June 14, 2004
 
Amended and Restated December 22, 2008
 
In consideration of the benefits provided by the InsWeb Corporation Executive
Retention and Severance Plan (the “Plan”), the undersigned employee of InsWeb
Corporation (the “Company”) and the Company agree that, as of the date written
below, the undersigned shall become a Participant in the Plan, as amended and
restated December 22, 2008 and shall be fully bound by and subject to all of its
provisions.  All references to a “Participant” in the Plan shall be deemed to
refer to the undersigned.


The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.


The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan.  The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 13 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in an employment agreement
between a member of the Company Group and the undersigned, the employment
relationship between the undersigned and the Company Group is an “at-will”
relationship.


Executed on _________________________.


PARTICIPANT
INSWEB CORPORATION
         
By:                                                                
Signature
       
Title:
Name Printed
         
Address
     





WEST\20842283.6
342667-900000
 
 

 


EXHIBIT B-1










FORM OF


GENERAL RELEASE OF CLAIMS
[Age 40 and over]






WEST\20842283.6
342667-900000
 
 

 


GENERAL RELEASE OF CLAIMS
[Age 40 and over]


This Agreement is by and between [Employee Name] (“Employee”) and [InsWeb
Corporation or successor that agrees to assume the Executive Retention and
Severance Plan following a Change in Control] (the “Company”).  This Agreement
will become effective on the eighth (8th) day after it is signed by Employee
(the “Effective Date”), provided that the Company has signed this Agreement and
Employee has not revoked this Agreement (by written notice to [Company Contact
Name] at the Company) prior to that date.


RECITALS
 
A.           Employee was employed by the Company as of ___________, ____.


B.           Employee and the Company entered into an Agreement to Participate
in the InsWeb Corporation Executive Retention and Severance Plan (such agreement
and plan being referred to herein as the “Plan”) effective as of __________,
____ wherein Employee is entitled to receive certain benefits in the event of
[an Involuntary Termination] [a Termination Upon a Change in Control] (as
defined by the Plan), provided Employee signs and does not revoke a Release (as
defined by the Plan).


C.           [A Change in Control (as defined by the Plan) has occurred as a
result of [briefly describe change in control]]


D.           Employee’s employment is being terminated as a result of [an
Involuntary Termination] [a Termination Upon a Change in Control].  Employee’s
last day of work and termination are effective as of _______________,
____.  Employee desires to receive the payments and benefits provided by the
Plan by executing this Release.


NOW, THEREFORE, the parties agree as follows:


1.           The Company shall provide Employee with the applicable payments and
benefits set forth in the Plan in accordance with the terms of the
Plan.  Employee acknowledges that the payments and benefits made pursuant to
this paragraph are made in full satisfaction of the Company’s obligations under
the Plan.  Employee further acknowledges that Employee has been paid all wages
and accrued, unused vacation that Employee earned during his or her employment
with the Company or its subsidiary.


2.           Employee and Employee’s successors release the Company, its
respective subsidiaries, stockholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns of and from
any and all claims, actions and causes of action, whether now known or unknown,
which Employee now has, or at any other time had, or shall or may have against
those released parties based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever related to Employee’s employment by the
Company or a subsidiary or the termination of such employment and occurring or
existing at any time up to and including the date on which Employee signs this
Agreement, including, but not limited to, any claims of breach of written, oral
or implied contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress, or national origin, race, age, sex, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law.  Notwithstanding the foregoing, this release shall not
apply to (a) any right of the Employee pursuant to Section 6.4 of the Plan or
pursuant to a Prior Indemnity Agreement (as such term is defined by the Plan) or
(b) any rights or claims that cannot be released by Employee as a matter of law,
including, but not limited to, any claims for indemnity under California Labor
Code Section 2802..


3.           Employee acknowledges that he or she has read Section 1542 of the
Civil Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
 
4.           Employee and the Company acknowledge and agree that they shall
continue to be bound by and comply with the terms and obligations under the
following agreements: (i) any proprietary rights or confidentiality agreements
between the Company and Employee, (ii) the Plan, (iii) any Prior Indemnity
Agreement (as such term is defined by the Plan) to which Employee is a party,
[and] (iv) any agreement between the Company or its subsidiary and Employee
evidencing a stock option, stock grant, stock purchase or other stock-based
compensation award [and (v) the Restrictive Covenants Agreement between the
Company and Employee].


5.           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors, assigns, heirs and
personal representatives.


6.           The parties agree that any and all disputes that both (i) arise out
of the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement
or the interpretation of the terms of this Agreement shall be subject to the
provisions of Section 12 and Section 13 of the Plan.


7.           The parties agree that any and all disputes that (i) do not arise
out of the Plan, the interpretation, validity or enforceability of the Plan or
the alleged breach thereof and (ii) relate to the enforceability of this
Agreement, the interpretation of the terms of this Agreement (including the
determination of the scope or applicability of this agreement to arbitrate) or
any of the matters herein released or herein described, shall be resolved by
means of binding arbitration in Sacramento County, California before a sole
arbitrator, in accordance with the laws of the State of California for
agreements made in that State.  Any arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures.  Judgment on the
award may be entered in any court having jurisdiction.  The prevailing party
shall be entitled to recover from the losing party its attorneys’ fees and costs
incurred in any action brought to resolve any such dispute.
 


8.           This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement.  This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee.  If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT.  EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO [Insert as applicable: [45
DAYS] [21 DAYS]] TO CONSIDER THIS AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY
TIME DURING THE 7 DAYS AFTER EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.  EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN
EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH 1.
 
 
 
Dated:                                                                
 
 
 
[Employee Name]
 
 
 
 
 
Dated:                                                                
 
 
[Company]
 
 
By:                                                                
 
 
 





WEST\20842283.6
342667-900000
 
 

 


EXHIBIT B-2










FORM OF


GENERAL RELEASE OF CLAIMS
[Under age 40]






WEST\20842283.6                                                                    
342667-900000
 
 

 


GENERAL RELEASE OF CLAIMS
[Under Age 40]


This Agreement is by and between [Employee Name] (“Employee”) and [InsWeb
Corporation or successor that agrees to assume the Executive Retention and
Severance Plan following a Change in Control] (the “Company”).  This Agreement
is effective on the day it is signed by Employee (the “Effective Date”).


RECITALS
 
A.           Employee was employed by the Company as of ___________, ____.


B.           Employee and the Company entered into an Agreement to Participate
in the InsWeb Corporation Executive Retention and Severance Plan (such agreement
and plan being referred to herein as the “Plan”) effective as of __________,
____ wherein Employee is entitled to receive certain benefits in the event of
[an Involuntary Termination] [a Termination Upon a Change in Control] (as
defined by the Plan), provided Employee signs and does not revoke a Release (as
defined by the Plan).


C.           [A Change in Control (as defined by the Plan) has occurred as a
result of [briefly describe change in control]]


D.           Employee’s employment is being terminated as a result of [an
Involuntary Termination] [a Termination Upon a Change in Control].  Employee’s
last day of work and termination are effective as of _______________,
____.  Employee desires to receive the payments and benefits provided by the
Plan by executing this Release.


NOW, THEREFORE, the parties agree as follows:


1.           The Company shall provide Employee with the applicable payments and
benefits set forth in the Plan in accordance with the terms of the
Plan.  Employee acknowledges that the payments and benefits made pursuant to
this paragraph are made in full satisfaction of the Company’s obligations under
the Plan.  Employee further acknowledges that Employee has been paid all wages
and accrued, unused vacation that Employee earned during his or her employment
with the Company or its subsidiary.


2.           Employee and Employee’s successors release the Company, its
respective subsidiaries, stockholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns of and from
any and all claims, actions and causes of action, whether now known or unknown,
which Employee now has, or at any other time had, or shall or may have against
those released parties based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever related to Employee’s employment by the
Company or a subsidiary or the termination of such employment and occurring or
existing at any time up to and including the date on which Employee signs this
Agreement, including, but not limited to, any claims of breach of written, oral
or implied contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress, or national origin, race, age, sex, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law.  Notwithstanding the foregoing, this release shall not
apply to (a) any right of the Employee pursuant to Section 6.4 of the Plan or
pursuant to a Prior Indemnity Agreement (as such term is defined by the Plan) or
(b) any rights or claims that cannot be released by Employee as a matter of law,
including, but not limited to, any claims for indemnity under California Labor
Code Section 2802..


3.           Employee acknowledges that he or she has read Section 1542 of the
Civil Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
 
4.           Employee and the Company acknowledge and agree that they shall
continue to be bound by and comply with the terms and obligations under the
following agreements: (i) any proprietary rights or confidentiality agreements
between the Company and Employee, (ii) the Plan, (iii) any Prior Indemnity
Agreement (as such term is defined by the Plan) to which Employee is a party,
[and] (iv) any agreement between the Company or its subsidiary and Employee
evidencing a stock option, stock grant, stock purchase or other stock-based
compensation award [and (v) the Restrictive Covenants Agreement between the
Company and Employee].


5.           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors, assigns, heirs and
personal representatives.


6.           The parties agree that any and all disputes that both (i) arise out
of the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement
or the interpretation of the terms of this Agreement shall be subject to the
provisions of Section 12 and Section 13 of the Plan.


7.           The parties agree that any and all disputes that (i) do not arise
out of the Plan, the interpretation, validity or enforceability of the Plan or
the alleged breach thereof and (ii) relate to the enforceability of this
Agreement, the interpretation of the terms of this Agreement (including the
determination of the scope or applicability of this agreement to arbitrate) or
any of the matters herein released or herein described, shall be resolved by
means of binding arbitration in Sacramento County, California before a sole
arbitrator, in accordance with the laws of the State of California for
agreements made in that State.  Any arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures.  Judgment on the
award may be entered in any court having jurisdiction.  The prevailing party
shall be entitled to recover from the losing party its attorneys’ fees and costs
incurred in any action brought to resolve any such dispute.
 


8.           This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement.  This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee.  If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT.  EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.
 
 
 
Dated:                                                                
 
 
 
[Employee Name]
 
 
 
 
 
Dated:                                                                
 
 
[Company]
 
 
By:                                                                
 
 
 







WEST\20842283.6
342667-900000
 
 

 


EXHIBIT C










FORM OF


RESTRICTIVE COVENANTS AGREEMENT
[Executive Officer]




WEST\20842283.6
342667-900000
 
 

 


RESTRICTIVE COVENANTS AGREEMENT
[Executive Officer]




THIS RESTRICTIVE COVENANTS AGREEMENT is made and entered into as of
____________, 200__, by and between ________________, an individual
(“Employee”), and [InsWeb Corporation, a Delaware corporation] [Successor
company that agrees to assume the Executive Retention and Severance Plan
following a Change in Control] (the “Company”).  For the purposes of this
Agreement, the “Company” shall be deemed to include [InsWeb Corporation]
[Successor company that agrees to assume the Executive Retention and Severance
Plan following a Change in Control], any successor entity and their majority
owned direct and indirect subsidiaries that operate the InsWeb Business (as
hereinafter defined) during the term of this Agreement.
 
RECITALS


A.           InsWeb Corporation, a Delaware corporation (“InsWeb”), is engaged
throughout the United States of America and the world in the business of
[describe business] (the “InsWeb Business”).
 
B.           Employee has been employed by the Company as its _________________
since ___________, ____.
 
C.           Employee and the Company entered into an Agreement to Participate
in the InsWeb Corporation Executive Retention and Severance Plan (such agreement
and plan being referred to herein as the “Plan”), effective as of ___________,
____, wherein Employee is entitled to receive certain severance payments and
benefits to which Employee would not otherwise be entitled in the event of [an
Involuntary Termination or a Termination Upon a Change in Control] (both as
defined by the Plan), provided Employee executes this Agreement.
 
D.           [Pursuant to that certain Agreement and Plan of Reorganization (the
“Reorganization Agreement”) dated as of ____________, ____ by and among
[Acquiror Parent], [______________ Acquisition Corp.], a ____________
corporation and wholly-owned subsidiary of [Acquiror Parent] (“Sub”), and
InsWeb, [Acquiror Parent] is acquiring InsWeb through a merger of [InsWeb/Sub]
with and into [Sub/InsWeb] (the “Merger”) pursuant to which [InsWeb/Sub], as the
surviving corporation, will continue to operate the InsWeb Business as a
wholly-owned subsidiary of [Acquiror Parent].]
 
E.           Employee’s employment is being terminated as a result of [an
Involuntary Termination or a Termination Upon a Change in Control].  Employee’s
last day of work and termination are effective as of ______________, ____ (the
“Termination Date”).  Employee desires to receive the payments and benefits
provided by the Plan by executing this Agreement.
 
F.           In consideration of the payments and benefits to be provided to
Employee by the Company, Employee, intending to be bound hereby, has executed
this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Covenant Not to Compete.
 
(a)           Employee and the Company agree that due to the nature of
Employee’s association with the Company, Employee has confidential and
proprietary information relating to the InsWeb Business and operations of the
Company.  Employee acknowledges that such information is of extreme importance
to the business of the Company and that disclosure of such confidential
information to others, especially the Company’s Competitors (as defined below),
or the unauthorized use of such information by others would cause substantial
loss and harm to the Company.
 
(b)           Employee and the Company further agree that the market for the
InsWeb Business is intensely competitive and that there are certain companies,
as identified in Schedule 1 attached hereto (the “Competitors”), that directly
compete with the Company in the InsWeb Business.
 
(c)           Employee agrees that, for a period of one (1) year following the
Termination Date (the “Noncompetition Period”), he will not, with or without
compensation, directly or indirectly (including without limitation, through any
Affiliate (as defined below) of Employee), own, manage, operate, control or
otherwise engage or participate in, or be connected as an owner, partner,
principal, creditor, salesman, guarantor, advisor, member of the board of
directors of, employee of or consultant to, any of the Competitors.  Employee
agrees to notify the Company within 24 hours of each employment or consulting
position or membership on a board of directors he accepts during the
Noncompetition Period (including the name and address of the hiring party) and
will, upon request by the Company, describe in reasonable detail the nature of
his duties in each such position. The Board shall, within 5 days of Company’s
receipt of the notice, make a determination whether the employment or consulting
position or membership on the board of directors will constitute a breach of
this covenant not to compete.
 
(d)           Notwithstanding the foregoing, Employee may own securities in any
of the Competitors that is a publicly held corporation, but only to the extent
that Employee does not own, of record or beneficially, more than one percent
(1%) of the outstanding voting securities of any such Competitor.
 
(e)           “Affiliate” as used herein, means, with respect to any person or
entity, any person or entity directly or indirectly controlling, controlled by
or under direct or indirect common control with such other person or entity.
 
(f)           Employee acknowledges and agrees that the restrictions contained
in this paragraph are reasonable and necessary, as there is a significant risk
that Employee’s provision of labor, services or advice or assistance to any
Competitor could result in the inevitable disclosure of the Company’s
proprietary information.  Employee further acknowledges that the restrictions
contained in this paragraph will not preclude him from engaging in any trade,
business or profession for which he is qualified.
 
2.           Nonsolicitation.  Employee agrees that he will not during the
Noncompetition Period, directly or indirectly:
 
(a)           solicit, influence, entice or encourage any person who is an
employee of or consultant to the Company to cease or curtail his or her
relationship with the Company; or
 
(b)           request, advise or induce any of the customers, suppliers,
distributors, vendors or other business contacts of the Company with which
Employee had contact while employed by the Company to withdraw, curtail, cancel
or not increase their business with the Company.
 
3.           Nondisruption.  Employee agrees that he will not during the
Noncompetition Period, directly or indirectly, interfere with, disrupt or
attempt to disrupt any past, present or prospective relationship, contractual or
otherwise, between the Company and any of its employees, consultants, customers,
suppliers, distributors or vendors.
 
4.           Nondisparagement.  Employee agrees that he will not during the
Noncompetition Period knowingly disparage the business reputation of the Company
(or its management team) or take any actions that are harmful to the Company’s
goodwill with its customers, suppliers, distributors, vendors, employees,
consultants, the media or the public.
 
5.           Confidentiality.  Employee covenants that he will not, at any time,
directly or indirectly, use for his own account, or disclose to any person, firm
or corporation, other than authorized officers, directors and employees of the
Company, Confidential Information (as hereinafter defined).  As used herein,
“Confidential Information” means information about the Company of any kind,
nature or description, including, but not limited to, any proprietary knowledge,
trade secrets, data, formulae, employees, and client and customer lists and all
documents, papers, resumes, and records (including computer records), which is
disclosed to or otherwise known to Employee as a direct or indirect consequence
of his association with the Company.  Employee acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and that such information gives the Company a competitive advantage
in its business.  Employee further agrees to deliver to the Company, at the
Company’s request, all documents, computer tapes and disks, records, lists,
data, drawings, prints, notes and written or electronic information (and all
copies thereof) furnished by the Company or created by Employee in connection
with his association with the Company.
 
6.           Equitable Relief.  Employee acknowledges and agrees that the
Company’s remedies at law for breach of paragraphs 2(a), 4 or 5 of this
Agreement would be inadequate and, in recognition of this fact, Employee agrees
that, in the event of such breach, in addition to any remedies at law it may
have, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy that
may be available.  Employee further acknowledges that should Employee violate
any of the provisions of this Agreement, it will be difficult to determine the
amount of damages resulting to the Company and that in addition to any other
remedies it may have, the Company shall be entitled to temporary and permanent
injunctive relief without the necessity of proving damages.
 
7.           Termination of Certain Payments and Benefits Upon Breach.  In
addition to the remedies provided by paragraph 6 of this Agreement, Employee
agrees that if the Board of Directors of the Company, acting in good faith,
determines by a vote of not less than two-thirds of its entire membership, that
any action or failure to act by Employee constitutes a material breach of any of
the covenants set forth in paragraph 1, 2, 3, 4 or 5 of this Agreement, then the
Company may, in its sole discretion, terminate any further provision of the
severance payments and benefits under Section 4.1(b) or Section 6.2 of the Plan,
as applicable, and require Employee to repay to the Company any such severance
payments or benefits provided to Employee following the date of such material
breach.  The Company shall be entitled, at its sole discretion, to set off any
amounts that Employee is required to repay to the Company pursuant to this
paragraph against any amount owed to Employee by the Company, including any
amount owed to Employee pursuant to Section 4.1(a) or Section 6.1 of the Plan,
as applicable.
 
8.           Acknowledgement.  Each of Employee and the Company acknowledges and
agrees that the covenants and agreements contained in this Agreement have been
negotiated in good faith by the parties, are reasonable and are not more
restrictive or broader than necessary to protect the interests of the parties
thereto, and would not achieve their intended purpose if they were on different
terms or for periods of time shorter than the periods of time provided herein or
applied in more restrictive geographical areas than are provided herein.
 
9.           Separate Covenants.  The covenants contained in this Agreement
shall be construed as a series of separate covenants, one for each of the
counties in each of the states of the United States of America, one for each
province of Canada, and one for each country outside the United States and
Canada.
 
10.           Severability.  The parties agree that construction of this
Agreement shall be in favor of its reasonable nature, legality and
enforceability, and that any construction causing unenforceability shall yield
to a construction permitting enforceability.  It is agreed that the
noncompetition, nonsolicitation, nondisruption, nondisparagement and
confidentiality covenants and provisions of this Agreement are severable, and
that if any single covenant or provision or multiple covenants or provisions
should be found unenforceable, the entire Agreement and remaining covenants and
provisions shall not fail but shall be construed as enforceable without any
severed covenant or provision in accordance with the tenor of this
Agreement.  The parties specifically agree that no covenant or provision of this
Agreement shall be invalidated because of overbreadth insofar as the parties
acknowledge the scope of the covenants and provisions contained herein to be
reasonable and necessary for the protection of the Company and not unduly
restrictive upon Employee.  However, should a court or any other trier of fact
or law determine not to enforce any covenant or provision of this Agreement as
written due to overbreadth, then the parties agree that said covenant or
provision shall be enforced to the extent reasonable, with the court or such
trier to make any necessary revisions to said covenant or provision to permit
its enforceability.
 
11.           Not an Employment Agreement.  This Agreement is not, and nothing
in this Agreement shall be construed as, an agreement to provide employment to
Employee.  The provisions of Paragraphs 1, 2, 3, 4 and 5 of this Agreement shall
be operative regardless of the reasons for any termination of Employee’s
employment and regardless of the performance or nonperformance by any party
under any other section of this Agreement.
 
12.           Governing Law.  This Agreement is made under and shall be governed
by, construed in accordance with and enforced under the internal laws of the
State of California.
 
13.           Entire Agreement.  This Agreement, together with the Plan,
constitutes and contains the entire agreement and understanding concerning the
subject matter addressed herein between the parties, and supersedes and replaces
all prior negotiations and all agreements proposed or otherwise, whether written
or oral, concerning the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth herein or in the Plan.
 
14.           Notices.  Any notice or other communication under this Agreement
shall be in writing, signed by the party making the same, and shall be delivered
personally or sent by certified or registered mail or overnight courier, postage
prepaid, addressed as follows:
 
If to
Employee:                                           ________________________
________________________
________________________
________________________


If to Company:                                InsWeb Corporation
11290 Pyrites Way, Suite 200
Gold River, CA 95670
Attention: General Counsel


or to such other address as may hereafter be designated by either party
hereto.  All such notices shall be deemed given on the date personally
delivered, mailed or deposited with an overnight courier.


15.           Dispute Resolution.  The parties agree that any and all disputes
that (i) do not arise out of the Plan, the interpretation, validity or
enforceability of the Plan or the alleged breach thereof and (ii) relate to the
enforceability of this Agreement or the interpretation of the terms of this
Agreement (including the determination of the scope or applicability of this
agreement to arbitrate) shall be resolved by means of binding arbitration in
Sacramento County, California before a sole arbitrator, in accordance with the
laws of the State of California for agreements made in that State.  Any
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the award may be entered in any
court having jurisdiction. The prevailing party shall be entitled to recover
from the losing party its attorneys’ fees and costs incurred in any action
brought to resolve any such dispute.
 
16.           Amendments; No Waiver.
 
(a)           No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought.  Any written waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
17.           Assignment.  This Agreement may be assigned by the Company,
without the consent of Employee, to any affiliate of the Company or to any
nonaffiliate of the Company that shall succeed to the business and assets of the
Company.  This Agreement is personal to Employee, and Employee may not assign
any rights or delegate any responsibilities hereunder.
 
18.           Further Assurances.  From time to time, at the Company’s request
and without further consideration, Employee shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement, and to provide
adequate assurance of Employee’s due performance hereunder.
 
19.           Headings.  The headings of paragraphs in this Agreement are solely
for convenience of reference and shall not control the meaning or interpretation
of any provision of this Agreement.
 
20.           Construction.  The language of this Agreement and of each and
every paragraph, term and provision of this Agreement shall, in all cases, for
any and all purposes, and in any and all circumstances whatsoever be construed
as a whole, according to its fair meaning, not strictly for or against Employee
or the Company and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.
 
21.           Counterparts.   This Agreement may be executed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 



 
EMPLOYEE
                         
INSWEB CORPORATION
         
By:                                                               
     
Title:                                                               





WEST\20842283.6
342667-900000
 
 

 


Schedule 1
To Restrictive Covenants Agreement




For purposes of Paragraph 1 of the Restrictive Covenants Agreement, the
following companies are deemed to be Competitors:


1.
2.
3.






WEST\20842283.6                                                                    
342667-900000
 
 

 


EXHIBIT D










FORM OF


RESTRICTIVE COVENANTS AGREEMENT
[Key Employee]


WEST\20842283.6
342667-900000
 
 

 




RESTRICTIVE COVENANTS AGREEMENT
[Key Employee]




THIS RESTRICTIVE COVENANTS AGREEMENT is made and entered into as of
____________, 200__, by and between ________________, an individual
(“Employee”), and [InsWeb Corporation, a Delaware corporation] [Successor
company that agrees to assume the Executive Retention and Severance Plan
following a Change in Control] (the “Company”).  For the purposes of this
Agreement, the “Company” shall be deemed to include [InsWeb Corporation]
[Successor company that agrees to assume the Executive Retention and Severance
Plan following a Change in Control], any successor entity and their majority
owned direct and indirect subsidiaries.
 
RECITALS


A.           Employee has been employed by the Company as its _________________
since ___________, ____.
 
B.           Employee and the Company entered into an Agreement to Participate
in the InsWeb Corporation Executive Retention and Severance Plan (such agreement
and plan being referred to herein as the “Plan”), effective as of ___________,
____, wherein Employee is entitled to receive certain severance payments and
benefits to which Employee would not otherwise be entitled in the event of [an
Involuntary Termination or a Termination Upon a Change in Control] (as defined
by the Plan), provided Employee executes this Agreement.
 
C.           [Pursuant to that certain Agreement and Plan of Reorganization (the
“Reorganization Agreement”) dated as of ____________, ____ by and among
[Acquiror Parent], [______________ Acquisition Corp.], a ____________
corporation and wholly-owned subsidiary of [Acquiror Parent] (“Sub”), and
InsWeb, [Acquiror Parent] is acquiring InsWeb through a merger of [InsWeb/Sub]
with and into [Sub/InsWeb] (the “Merger”) pursuant to which [InsWeb/Sub], as the
surviving corporation, will continue to operate the InsWeb business as a
wholly-owned subsidiary of [Acquiror Parent].]
 
D.           Employee’s employment is being terminated as a result of [an
Involuntary Termination or a Termination Upon a Change in Control].  Employee’s
last day of work and termination are effective as of ______________, ____ (the
“Termination Date”).  Employee desires to receive the payments and benefits
provided by the Plan by executing this Agreement.
 
E.           In consideration of the payments and benefits to be provided to
Employee by the Company, Employee, intending to be bound hereby, has executed
this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Nonsolicitation.  Employee agrees that he will not for a period of
six (6) months following the Termination Date (the “Restricted Period”),
directly or indirectly:
 
(a)           solicit, influence, entice or encourage any person who is an
employee of or consultant to the Company to cease or curtail his or her
relationship with the Company; or
 
(b)           request, advise or induce any of the customers, suppliers,
distributors, vendors or other business contacts of the Company with which
Employee had contact while employed by the Company to withdraw, curtail, cancel
or not increase their business with the Company.
 
2.           Nondisruption.  Employee agrees that he will not during the
Restricted Period, directly or indirectly, interfere with, disrupt or attempt to
disrupt any past, present or prospective relationship, contractual or otherwise,
between the Company and any of its employees, consultants, customers, suppliers,
distributors or vendors.
 
3.           Nondisparagement.  Employee agrees that he will not during the
Restricted Period knowingly disparage the business reputation of the Company (or
its management team) or take any actions that are harmful to the Company’s
goodwill with its customers, suppliers, distributors, vendors, employees,
consultants, the media or the public.
 
4.           Confidentiality.  Employee covenants that he will not, at any time,
directly or indirectly, use for his own account, or disclose to any person, firm
or corporation, other than authorized officers, directors and employees of the
Company, Confidential Information (as hereinafter defined).  As used herein,
“Confidential Information” means information about the Company of any kind,
nature or description, including, but not limited to, any proprietary knowledge,
trade secrets, data, formulae, employees, and client and customer lists and all
documents, papers, resumes, and records (including computer records), which is
disclosed to or otherwise known to Employee as a direct or indirect consequence
of his association with the Company.  Employee acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and that such information gives the Company a competitive advantage
in its business.  Employee further agrees to deliver to the Company, at the
Company’s request, all documents, computer tapes and disks, records, lists,
data, drawings, prints, notes and written or electronic information (and all
copies thereof) furnished by the Company or created by Employee in connection
with his association with the Company.
 
5.           Equitable Relief.  Employee acknowledges and agrees that the
Company’s remedies at law for breach of paragraphs 1(a), 3 or 4 of this
Agreement of this Agreement would be inadequate and, in recognition of this
fact, Employee agrees that, in the event of such breach, in addition to any
remedies at law it may have, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be available.  Employee further acknowledges that
should Employee violate any of the provisions of this Agreement, it will be
difficult to determine the amount of damages resulting to the Company and that
in addition to any other remedies it may have, the Company shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
damages.
 
6.           Termination of Certain Payments and Benefits Upon Breach.  In
addition to the remedies provided by paragraph 5 of this Agreement, Employee
agrees that if the Board of Directors of the Company, acting in good faith,
determines by a vote of not less than two-thirds of its entire membership, that
any action or failure to act by Employee constitutes a material breach of any of
the covenants set forth in paragraph 1, 2, 3 or 4 of this Agreement, then the
Company may, in its sole discretion, terminate any further provision of the
severance payments and benefits under Section 4.1(b) or Section 6.2 of the Plan,
as applicable, and require Employee to repay to the Company any such severance
payments or benefits provided to Employee following the date of such material
breach.  The Company shall be entitled, at its sole discretion, to set off any
amounts that Employee is required to repay to the Company pursuant to this
paragraph against any amount owed to Employee by the Company, including any
amount owed to Employee pursuant to Section 4.1(a) or Section 6.1 of the Plan,
as applicable.
 
7.           Acknowledgement.  Each of Employee and the Company acknowledges and
agrees that the covenants and agreements contained in this Agreement have been
negotiated in good faith by the parties, are reasonable and are not more
restrictive or broader than necessary to protect the interests of the parties
thereto, and would not achieve their intended purpose if they were on different
terms or for periods of time shorter than the periods of time provided herein or
applied in more restrictive geographical areas than are provided herein.
 
8.           Separate Covenants.  The covenants contained in this Agreement
shall be construed as a series of separate covenants, one for each of the
counties in each of the states of the United States of America, one for each
province of Canada, and one for each country outside the United States and
Canada.
 
9.           Severability.  The parties agree that construction of this
Agreement shall be in favor of its reasonable nature, legality and
enforceability, and that any construction causing unenforceability shall yield
to a construction permitting enforceability.  It is agreed that the
nonsolicitation, nondisruption, nondisparagement and confidentiality covenants
and provisions of this Agreement are severable, and that if any single covenant
or provision or multiple covenants or provisions should be found unenforceable,
the entire Agreement and remaining covenants and provisions shall not fail but
shall be construed as enforceable without any severed covenant or provision in
accordance with the tenor of this Agreement.  The parties specifically agree
that no covenant or provision of this Agreement shall be invalidated because of
overbreadth insofar as the parties acknowledge the scope of the covenants and
provisions contained herein to be reasonable and necessary for the protection of
the Company and not unduly restrictive upon Employee.  However, should a court
or any other trier of fact or law determine not to enforce any covenant or
provision of this Agreement as written due to overbreadth, then the parties
agree that said covenant or provision shall be enforced to the extent
reasonable, with the court or such trier to make any necessary revisions to said
covenant or provision to permit its enforceability.
 
10.           Not an Employment Agreement.  This Agreement is not, and nothing
in this Agreement shall be construed as, an agreement to provide employment to
Employee.  The provisions of Paragraphs 1, 2, 3 and 4 of this Agreement shall be
operative regardless of the reasons for any termination of Employee’s employment
and regardless of the performance or nonperformance by any party under any other
section of this Agreement.
 
11.           Governing Law.  This Agreement is made under and shall be governed
by, construed in accordance with and enforced under the internal laws of the
State of California.
 
12.           Entire Agreement.  This Agreement, together with the Plan,
constitutes and contains the entire agreement and understanding concerning the
subject matter addressed herein between the parties, and supersedes and replaces
all prior negotiations and all agreements proposed or otherwise, whether written
or oral, concerning the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth herein or in the Plan.
 
13.           Notices.  Any notice or other communication under this Agreement
shall be in writing, signed by the party making the same, and shall be delivered
personally or sent by certified or registered mail or overnight courier, postage
prepaid, addressed as follows:
 
If to
Employee:                                           ________________________
________________________
________________________
________________________


If to Company:                                InsWeb Corporation
11290 Pyrites Way, Suite 200
Gold River, CA 95670
Attention: General Counsel


or to such other address as may hereafter be designated by either party
hereto.  All such notices shall be deemed given on the date personally
delivered, mailed or deposited with an overnight courier.


14.           Dispute Resolution. The parties agree that any and all disputes
that (i) do not arise out of the Plan, the interpretation, validity or
enforceability of the Plan or the alleged breach thereof and (ii) relate to the
enforceability of this Agreement or the interpretation of the terms of this
Agreement (including the determination of the scope or applicability of this
agreement to arbitrate) shall be resolved by means of binding arbitration in
Sacramento County, California before a sole arbitrator, in accordance with the
laws of the State of California for agreements made in that State.  Any
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the award may be entered in any
court having jurisdiction. The prevailing party shall be entitled to recover
from the losing party its attorneys’ fees and costs incurred in any action
brought to resolve any such dispute.
 
15.           Amendments; No Waiver.
 
(a)           No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought.  Any written waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
16.           Assignment.  This Agreement may be assigned by the Company,
without the consent of Employee, to any affiliate of the Company or to any
nonaffiliate of the Company that shall succeed to the business and assets of the
Company.  This Agreement is personal to Employee, and Employee may not assign
any rights or delegate any responsibilities hereunder.
 
17.           Further Assurances.  From time to time, at the Company’s request
and without further consideration, Employee shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement, and to provide
adequate assurance of Employee’s due performance hereunder.
 
18.           Headings.  The headings of paragraphs in this Agreement are solely
for convenience of reference and shall not control the meaning or interpretation
of any provision of this Agreement.
 
19.           Construction.  The language of this Agreement and of each and
every paragraph, term and provision of this Agreement shall, in all cases, for
any and all purposes, and in any and all circumstances whatsoever be construed
as a whole, according to its fair meaning, not strictly for or against Employee
or the Company and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.
 
20.           Counterparts.   This Agreement may be executed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 



 
EMPLOYEE
                         
INSWEB CORPORATION
         
By:                                                               
     
Title:                                                               


